 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9   LONE STAR TARGETED ADVERTISING,
     LLC,
10                                                     Case No. C19-154 RSM
            Plaintiff,
11
            v.                                         ORDER GRANTING STIPULATION AND
12                                                     JOINT MOTION TO DISMISS WITH
     POINT IT! INC.,                                   PREJUDICE
13
            Defendant.
14

15
            THIS MATTER COMES BEFORE THE COURT for consideration of the Stipulated
16
     Motion for Dismissal with Prejudice of all claims between Plaintiff Lone Star Targeted
17
     Advertising, LLC and Defendant Point It! Inc. in this case and the Court being of the opinion
18
     that said motion should be GRANTED, it is hereby
19

20          ORDERED, ADJUDGED AND DECREED that all claims and counterclaims in this
21   suit between Plaintiff Lone Star Targeted Advertising, LLC and Defendant Point It! Inc. are
22   hereby dismissed with prejudice.
23
            It is further ORDERED that all attorneys’ fees and costs are to be borne by the party
24
     that incurred them.
25

26

     ORDER GRANTING STIPULATED MOTION TO DISMISS WITH
     PREJUDICE- 1
     Case No. 19-cv-00154-RSM
 1         DATED this 27th day of June 2019.

 2

 3                                             A
                                               RICARDO S. MARTINEZ
 4                                             CHIEF UNITED STATES DISTRICT JUDGE

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     ORDER GRANTING STIPULATED MOTION TO DISMISS WITH
     PREJUDICE- 2
     Case No. 19-cv-00154-RSM
